               Case 3:20-cr-00257-WHO Document 13 Filed 09/17/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SCOTT D. JOINER (CABN 223313)
   Assistant United States Attorney
 5        450 Golden Gate Avenue, Box 36055
          San Francisco, California 94102-3495
 6        Telephone: (415) 436-7200
          FAX: (415) 436-7234
 7        Scott.Joiner@usdoj.gov

 8 Attorneys for United States of America

 9                                UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11                                    SAN FRANCISCO DIVISION

12
     UNITED STATES OF AMERICA,                   )   NO. CR 20-00204 WHO
13                                               )   [FILED MAY 13, 2020]
             Plaintiff,                          )
14                                               )   NOTICE OF RELATED CASE IN A CRIMINAL
        v.                                       )   ACTION
15                                               )
     NICK JAMES BOVIS,                           )
16                                               )
             Defendant.                          )
17                                               )

18   UNITED STATES OF AMERICA,                   )   NO. CR 20-00257 WHO
                                                 )   [FILED JUNE 23, 2020]
19           Plaintiff,                          )
                                                 )   NOTICE OF RELATED CASE IN A CRIMINAL
20      v.                                       )   ACTION
                                                 )
21   WING LOK “WALTER” WONG,                     )
                                                 )
22           Defendant.                          )
                                                 )
23
     UNITED STATES OF AMERICA,                   )   NO. CR 20-00353 CRB
24                                               )   [FILED SEPTEMBER 16, 2020]
             Plaintiff,                          )
25                                               )   NOTICE OF RELATED CASE IN A CRIMINAL
        v.                                       )   ACTION
26                                               )
     BALMORE HERNANDEZ,                          )
27                                               )
             Defendant.                          )
28                                               )

     NOTICE OF RELATED CASES
     U.S. v. BOVIS; U.S. v. WONG; U.S. v HERNANDEZ
              Case 3:20-cr-00257-WHO Document 13 Filed 09/17/20 Page 2 of 2




 1          The United States of America, pursuant to Local Criminal Rule 8-1, hereby notifies the Court

 2 that the three above-captioned criminal cases are related. Defendants Bovis, Wong, and Hernandez have

 3 or will plead guilty and will be cooperating in a public corruption case against Mohammed Nuru and

 4 others, involving a scheme to defraud the City and County of San Francisco, and the people of San

 5 Francisco, of the honest services and related public corruption offenses.

 6          Based upon these facts, the cases are related within the meaning of Local Rule 8-1(b)(1) because

 7 they involve the same events and occurrences. Furthermore, the cases are related within the meaning of

 8 Local Rule 8-1(b)(2) because, if heard by separate judges, the actions likely would involve substantial

 9 duplication of labor by the two judges.

10          Per the requirement of Local Criminal Rule 8-1(c)(4), government counsel states that assignment

11 of these cases to a single judge is likely to conserve judicial resources and promote an efficient

12 determination of each action.

13

14 DATED: September 17, 2020                                     Respectfully submitted,

15                                                               DAVID L. ANDERSON
                                                                 United States Attorney
16

17                                                                      /s/
                                                                 SCOTT D. JOINER
18                                                               Assistant United States Attorney

19

20

21

22

23

24

25

26

27

28

     NOTICE OF RELATED CASES
     U.S. v. BOVIS; U.S. v. WONG; U.S. v HERNANDEZ
